DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to dependent claim 25, the examiner erred in previously stating that claim 25 was allowable. The examiner had previously interpreted dependent claim 25 to depend from claim 24 because claim 25 is a duplicate of claim 17. However, applicant maintains that claim 25 is dependent from claim 16; therefore, a new rejection over claim 25 has been made because it is a duplicate of claim 17 and claim 25 is rejected over prior art as discussed above, for the same reasons as claim 17.
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office has allowed claim 23, which includes the “sharp cutting surface profile” but has not allowed claim 18, which also includes the “sharp surface profile” limitation. While claim 18 does include a cutting surface having a sharp  cutting surface profile, claim 18 does not include a method of extending a first snare loop of the catheter portion from a retracted and collapsed orientation to an extended orientation for forming a hoop that is dimensioned to capture the pathogenic tissue, manipulating the first snare loop to substantially flatten surrounding healthy tissue; activating a cable trigger for drawing the first snare loop proximally relative to the catheter portion while being arranged around the pathogenic tissue and healthy tissue thereby raising the pathogenic tissue relative to the healthy tissue; extending a second snare loop of the catheter portion from a retracted and collapsed orientation to an extended orientation for forming a hoop that is dimensioned to capture the pathogenic tissue at an interface between the pathogenic tissue and the healthy tissue; manipulating the second snare loop for drawing and tightening around the pathogenic tissue for severing the pathogenic tissue from the healthy tissue surrounding the pathogenic tissue as recited in claim 23. While the Office has pointed directly to the radial wall having a sharp cutting surface as being allowable, it is understood that this limitation is allowable in combination with all of the other limitations of the claim. One cannot pick and choose a single limitation out of context, but must also look at the claims as a whole.
With respect to claim 1 in view of Patterson, applicant argues that Patterson does not teach or suggest at least the limitation of: “wherein the radial wall includes a cutting surface”. However, paragraph [0008] of the present application states that a cutting surface may be “dull” or “blunt” and claim 4 requires “the radial wall with a dull or blunt cutting surface”. Thus, it is well within the broadest reasonable interpretation of the claims to interpret “a cutting surface” to be dull or blunt. Patterson teaches a dull or blunt radial wall 18 as shown in Figure 1B. Because there is no structural difference between the dull or blunt radial wall 18 of Patterson and that of the claimed invention, the radial wall 18 is considered a “cutting surface” as claimed and is fully capable of performing cutting as claimed. 
With respect to claim 1 over Sluss, applicant argues Sluss does not teach or suggest “wherein the radial wall includes a cutting surface” because the knife or blade 50 is independent of the sleeve 10. However, it is noted that the features upon which applicant relies (i.e., the radial wall being formed by the catheter portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, claim 1 recites “wherein a radial wall extends across the passage formed by the catheter portion”. Therefore, while the passage is formed by the catheter portion, the radial wall does not need to be integral with the catheter portion. The radial wall only needs to extend across the passage of the catheter portion. Because the knife 50 of Sluss does in fact extend across the lumen of the catheter 10 (Fig. 4), thereby splitting the lumen into a first and second passage, the knife 50 of Sluss is found equivalent to the claimed “radial wall”. 
Applicant further argues that the knife is not even “tube-shaped” as required by the claims. However, as discussed above, the claims do not require the knife or radial wall to be tube-shaped because the radial wall is not claimed as an integral part or as a part formed from the tube-shaped body of the catheter. Instead, that catheter is tube-shaped and “a radial wall extends across the passage formed by the catheter portion”. Thus, the separate knife 50 of Sluss is considered to meet the claimed limitation of a radial wall extending across the passage formed by the catheter portion.
With respect to claim 1 over Nakao, applicant argues that Nakao does not teach or suggest “wherein the radial wall includes a cutting surface” for the same reasons as discussed above with respect to Patterson arguing that the wall 18 of Patterson being capable of cutting does not necessitate the inherency of cutting. However, as discussed above, applicant states that the cutting surface may be “dull” or “blunt” and the flat surface of the wall of Patterson is found structurally equivalent to a dull or blunt surface. Therefore, wall 18 of Patterson meets the claimed limitation. For these same reasons, the flat, blunt, or dull radial wall of Nakao is found structurally equivalent to the claimed “cutting surface” of claim 1.
With respect to claim 15 over Sekine and Nakao, applicant argues that Sekine does not show a teaching of the claim limitation: “wherein the radial wall includes a cutting surface”. For the same reasons discussed above over Patterson and Nakao, the radial wall of Sekine is considered dull or blunt; therefore, meets the claimed limitation of a “cutting surface”.
Additional arguments over Sekine appear to rely on a previous rejection and not the interpretation of the radial wall being the wall between 93, 94 as shown in Figure 21 found in the current rejection. Therefore, these arguments are moot.
Regarding claims 4-8 and 16-17, applicant’s arguments over claims 1 and/or 15 are not found persuasive, as discussed above, therefore the claims remain rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 is identical to claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (US 2012/0209221 A1).
Regarding claim 1, Patterson discloses an endoscopic catheter assembly 10 (Fig. 1A), comprising: a catheter portion 12 (Figs. 1A-B and 6) having a proximal portion 12A (Fig. 1A) and a distal portion 12B, wherein the catheter portion includes a tube-shaped body (tube-shaped body of 12; Figs 1A-B) defining a passage 14 extending there-through (Paragraph [0023]), wherein a radial wall 18 (Fig. 1B) extends across the passage 14 formed by the catheter portion 12 thereby connecting diametrically-opposing portions (opposing lumens 14) of an inner surface of the tube-shaped body defining the passage for bifurcating at least a portion of a length of the passage proximate a distal opening (open distal end of 12) formed by the distal portion 12B of the catheter portion into a first passage portion (upper lumen 14) and a second passage  that catheter assembly 10 is capable of being used as an endoscopic catheter assembly.
Regarding claim 4, Patterson discloses wherein the cutting surface (distal surface of radial wall 18 in Fig. 1B) extends substantially perpendicularly from each of an upper surface (surface of 18 in upper lumen 14) of the radial wall 18 and a lower surface (surface of 18 in lower lumen 14) of the radial wall for providing the radial wall with a dull or blunt cutting surface profile (see Figs. 1A-B showing that distal tip of 18 is flat, which Examiner contends is a dull or blunt cutting surface profile).
Regarding claim 6, Patterson discloses wherein the cutting surface (distal surface of radial wall 18 in Fig. 1B) is substantially aligned with and does not extend axially beyond the distal opening (Fig. 1A) formed by the distal portion 12B of the catheter portion 12.

Claims 1, 5, 7 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sluss (US 2011/0087258 A1).
Regarding claim 1, Sluss discloses an endoscopic catheter assembly 100 (Figs. 1-10), comprising: a catheter portion 10 (Figs. 1, 4, 5) having a proximal portion 14 and a distal portion 12, wherein the catheter portion includes a tube-shaped body (tube-shaped body of 10; Fig. 4) defining a passage extending there-through (see Fig. 5), wherein a radial wall (formed by knife assembly 5) extends across the passage formed 
Regarding claim 5, Sluss discloses wherein the cutting surface 50 (Fig. 4; Paragraph [0025]) includes a first cutting surface portion that extends from an upper surface of the radial wall and a second cutting surface portion that extends from a lower surface of the radial wall (Figs. 3-5 illustrate a top surface of the blade adjacent lumen 15, and a bottom surface of the blade adjacent lumen 55), wherein the first cutting surface portion is connected to the second cutting surface portion to define a blade edge (Figs. 3-5 illustrate that the top and bottom surfaces of the blade 50 are connected at the tip of the blade/knife 50, which is angled to create a sharp edge), wherein the first cutting surface portion and the second cutting surface portion extend away from the blade edge to define an angle for proving the radial wall with a sharp cutting surface profile (Figs. 3-5 best illustrate that the tip of the blade/knife 50 have angled surfaces to create a sharp cutting surface profile).
Regarding claim 7, Sluss discloses wherein the cutting surface 50 (Fig. 4; Paragraph [0025]) extends axially beyond the distal opening formed by the distal portion 12 of the catheter portion 10.
 Sluss discloses an endoscopic catheter assembly 100 (Figs. 1-10), comprising: a catheter portion 10 (Figs. 1, 4, 5) having a proximal portion 14 and a distal portion 12, wherein the catheter portion includes a tube-shaped body (tube-shaped body of 10; Fig. 4) defining a passage extending there-through (see Fig. 5), wherein a radial wall (formed by knife assembly 5) extends across the passage formed by the catheter portion thereby connecting diametrically-opposing portions of an inner surface of the tube-shaped body defining the passage (knife assembly 5; Figs. 3-5 illustrate that the knife assembly 5 comprises a radial wall portion that spans across the tubular member 10 thus separating lumens 15 and 55 from one another) for bifurcating at least a portion of a length of the passage (see Fig. 5; Paragraph [0028]) proximate a distal opening formed by the distal portion of the catheter portion into a first passage portion 15 and a second passage portion 55, wherein the radial wall includes a cutting surface 50 (Fig. 4; Paragraph [0025]) having a sharp cutting surface profile (Figs. 3-5 best illustrate that the tip of the blade/knife 50 have angled surfaces to create a sharp cutting surface profile).
Regarding claim 19, Sluss discloses wherein the cutting surface 50 (Fig. 4; Paragraph [0025]) includes a first cutting surface portion that extends from an upper surface of the radial wall and a second cutting surface portion that extends from a lower surface of the radial wall (Figs. 3-5 illustrate a top surface of the blade adjacent lumen 15, and a bottom surface of the blade adjacent lumen 55), wherein the first cutting surface portion is connected to the second cutting surface portion to define a blade edge (Figs. 3-5 illustrate that the top and bottom surfaces of the blade 50 are connected at the tip of the blade/knife 50, which is angled to create a sharp edge), wherein the first 
Regarding claim 20, Sluss discloses wherein the cutting surface 50 is substantially aligned with and does not extend axially beyond the distal opening formed by the distal portion of the catheter portion (as knife 50 is retractable within the lumen of the tubular member or sleeve 10 so that the user may manipulate the knife so that it is aligned with and does not extend axially beyond the distal opening formed by the distal portion of the catheter portion; Paragraph [0025]).
Regarding claim 21, Sluss discloses wherein the cutting surface 50 (Fig. 4; Paragraph [0025]) extends axially beyond the distal opening formed by the distal portion 12 of the catheter portion 10.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. (US 2004/0059345 A1).
Regarding claim 1, Nakao discloses an endoscopic catheter assembly 90 (Fig. 5; see Paragraph [0050] describing use with an endoscope insertion member 136; Figs. 7A-F), comprising: a catheter portion 92 having a proximal portion and a distal portion, wherein the catheter portion includes a tube-shaped body defining a passage (Fig. 5 shows the passage formed by channels 104 and 106) extending there-through, wherein a radial wall 108 (Fig. 5) extends across the passage formed by the catheter portion thereby connecting diametrically-opposing portions of an inner surface of the tube-
Regarding claim 8, Nakao discloses wherein the first passage portion 104 (Fig. 5) contains and guides (see Figs. 7A-F): a portion of a length of a first snare shaft 100 proximate a distal end of the first snare shaft, and a first snare loop 94 connected to the distal end of the first snare shaft (Fig. 5), wherein the second passage portion 106 contains and guides: a portion of a length of a second snare shaft 102 proximate a distal end of the second snare shaft, and a second snare loop 98 connected to the distal end of the second snare shaft (Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (US 2006/0253128 A1) in view of Nakao (US 2004/0059345 A1).
Regarding claim 15, Sekine discloses a method for removing pathogenic tissue from a body of a patient (Figs. 19-24; Paragraph [0147]), said method comprising the steps of: 
providing an endoscope 81 including a catheter portion (including at least tubular body portions surrounding channels 93, 94; Fig. 21) having a proximal portion (towards grip section 84) and a distal portion (Fig. 21), wherein the catheter portion includes a tube-shaped body (including at least tubular body portions surrounding channels 93, 94; Fig. 21) defining a passage (channels 93, 94) extending there-through, wherein a radial wall extends across the passage formed by the catheter portion (wall in between 93, 94; Fig. 21), wherein the radial wall includes a cutting surface (dull or blunt distal face of radial wall), wherein the catheter portion that is suitable for performing an endoscopic procedure on the patient (Figs. 21-24; Paragraph [0148]), wherein the catheter potion is sized for 
removing pathogenic tissue (Figs. 21-23 illustrate removal of living tissue H) and is sized and dimensioned for insertion into the endoscope (Paragraph [0150]); 
inserting the endoscope into the body of the patient and locating the pathogenic tissue to be removed with the endoscope (Figs. 21-24; Paragraphs [0148], [0169]); 
arranging the distal portion of the catheter portion proximate the pathogenic tissue (Paragraph [0149]); 
extending a first snare loop 91a of the catheter portion from a retracted and collapsed orientation (Figs. 19 and 23) to an extended orientation (Figs. 20-22) for 
manipulating the first snare loop to substantially flatten surrounding healthy tissue (Figs. 21-24; Paragraph [0171]); 
activating a cable trigger for drawing the first snare loop proximally relative to the catheter portion while being arranged around the pathogenic tissue and healthy tissue thereby raising the pathogenic tissue relative to the healthy tissue (Figs. 21-24; Paragraphs [0169], [0171]); 
extending a second snare loop 90 of the catheter portion from a retracted and collapsed orientation (Figs. 19 and 23) to an extended orientation (Figs 20-22) for forming a hoop 90c that is dimensioned to capture the pathogenic tissue at an interface between the pathogenic tissue and the healthy tissue (Paragraphs [0163]—[0164]); 
manipulating the second snare loop for drawing and tightening around the pathogenic tissue for severing the pathogenic tissue from the healthy tissue surrounding the pathogenic tissue (Paragraph [0171]).
Sekine fails to explicitly disclose the radial wall connecting diametrically-opposing portions of an inner surface of the tube-shaped body defining the passage for bifurcating at least a portion of a length of the passage proximate a distal opening formed by the distal portion of the catheter portion into a first passage portion and a second passage portion.
However, Nakao teaches an endoscopic catheter assembly 90 (Fig. 5; see Paragraph [0050] describing use with an endoscope insertion member 136; Figs. 7A-F), comprising: a catheter portion 92 having a proximal portion and a distal portion, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the catheter portion of Sekine the catheter portion of Nakao because the substitution of one known duel lumen catheter for another would have yielded the predictable result of separating a catheter portion into two lumens for the passage of two different instruments without obstruction.
Regarding claim 16, Sekine discloses wherein the pathogenic tissue is a neoplasm, a cancer, a solid tumor, a metastatic cancer, a cancerous lesion, an inflamed tissue, a precancerous tissue, a necrotic tissue, an infected tissue, a calcified tissue, or combinations thereof (Paragraphs [0006], [0167]).
Regarding claims 17 and 25, Sekine discloses wherein the pathogenic tissue is a precancerous polyp and the healthy tissue is healthy colon tissue selected from the .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Sekine et al. (US 2006/0253128 A1) or Nakao et al. (US 2004/0059345 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 23, which recites, inter alia “wherein the radial wall includes a cutting surface having a sharp cutting surface profile”.
Both Sekine and Nakao teach methods for removing pathogenic tissue from a body of a patient using snares. Nakao teaches first and second snare loops, each extending from their own respective lumens of a catheter. However, the catheter does not include a sharp cutting surface profile on the radial member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH A SIMPSON/Primary Examiner, Art Unit 3771